DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-20 are pending. No claims are amended. Applicant argues that the drawing objection and 35 USC 112 second paragraph rejections are improper as the claimed features are commonly known by those skilled in the art. The arguments are not found persuasive. Applicant has not commented, traversed or addressed the rejections to the claims regarding the anticipation and/or obviousness of the claims over the prior art as applied in the most recent non final rejection mailed on 7/13/2020, as required under 37 CFR. 1.111. In other words, Applicant's arguments (or lack thereof) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments (or in this case the claim limitations themselves) avoid such references or objections. Furthermore, Applicant's arguments (or the lack thereof) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Lastly, applicant has respectfully failed to expeditiously advance prosecution on the merits.  This action must be made final.  
Drawings

Claim 11 recites “wherein the relationship between the amount of current applied to the coil and the axial displacement of the needle is linear”;  a review of the written description and figures discloses that the relationship as discussed in paragraph [0052] of the PG Pub of the instant application discloses that the linear displacement is relational to the armature, poppet and the needle, but the figures do not disclose if how the current is actually related to the needle movement in a linear relationship. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “wherein the relationship between the amount of current applied to the coil and the axial displacement of the needle is linear”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, a review of the written description and figures discloses that the relationship as discussed in paragraph [0052] of the PG Pub of the instant application discloses that the linear displacement is relational to the armature, poppet and the needle, but it is unclear if or how in what way the current is directly related to the needle movement in a linear relationship, especially without reading limitations from the written description into the claim language which would go against the requirement to read the claims under a broad reasonable interpretation under MPEP 2111, 2173.05(q).  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 11, 14-16 (with 11, 14-16 as indefinite) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandamme (US 9273791).
Claim 11, 14-16 (in the alternative, and as indefinite) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandamme and further in view of Kumar (US 4954799) 
Claim 1-6, 11, 14-16 (in the alternative, and with 11, 14-16 as indefinite) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandamme ( as applied to claim 11 above) and further in view of Xu (US 7455075.) 


Vandamme discloses in claim 1: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    621
    456
    media_image1.png
    Greyscale

An electronic fluid metering valve (Fig 1, 2, 7, Fig 9d), comprising: an electromagnetic solenoid (at 1004); a valve body (at 1002) disposed adjacent the electromagnetic solenoid; an inlet (at 18 or when 19 is providing from use Col 4 ln 30-35) and an outlet (at 20 or when 19 is providing to the use… id), each of the inlet and the outlet formed in either the electromagnetic solenoid or the valve body; an armature (at 10) disposed within the valve body, at least a first [flat] flexure spring (where under a broad reasonable interpretation (BRI) of the claim term “flexure” all if it could be persuasively argued at a future unforeseen date that Vandamme does not disclose the following, Xu certainly teaches: a second [Archimedes/flat] flexure spring (210 figure 2a,  Col 10 ln 10-12 Archimedes springs provided to maintain the centered position of the armature and spring biased position thereof, ) for the purpose of for example reducing axial length of the space needed to apply the spring force. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a flat Archimedes flexure spring as taught in Xu in lieu of the coil spring of Vandamme for the second spring of Vandamme, all for the purpose of reducing the axial distance within which the second spring operates in the valve body of Vandamme.  

Vandamme discloses (or in the alternative as modified for the reasons discussed above) in claim 2: The valve of claim 1, wherein the needle is configured and dimensioned to control a 

Vandamme discloses (or in the alternative as modified for the reasons discussed above) in claim 3: The valve of claim 2, wherein the needle is shaped to provide a flow of fluid that is proportional to an amount of current applied to the electromagnetic solenoid (figure 19 shows the proportional movement of the armature to current is linear, thus providing a proportional amount of fluid flow to movement of the valve armature). 

Vandamme discloses (or in the alternative as modified for the reasons discussed above) in claim 4: The valve of claim 2, wherein the shape of the needle is arcuate, conical, or stepped (12c is stepped.)  

Vandamme discloses (or in the alternative as modified for the reasons discussed above) in claim 5: The valve of claim 1, wherein the needle is not directly coupled to the armature (12c can move independently thereof as well.)  

Vandamme discloses (or in the alternative as modified for the reasons discussed above) in claim 6: The valve of claim 5, wherein a gap is disposed between the needle and the armature when the armature is at a resting or de-energized position (12c is displaced at the base from 10 when unpressurized.) 

Vandamme discloses in claim 11: An electronic fluid metering apparatus (Fig 1, 2, 7, Fig 9d), comprising: a coil (at 6) disposed about a bobbin (at 5), the bobbin comprising an angled face (at inside portion of 8); an armature (at 10) comprising an angled face (at outside upper diameter thereof) aligned (axially, there being no requirement for the angles to be the same) with the angled face of the bobbin; a needle (at 12/12c) disposed within a valve body (at 1002) between an inlet (at 18 or when 19 is providing from use Col 4 ln 30-35) and an outlet (at 20 or when 19 is providing to the use… id); at least two flexure springs (9 and 36 where under a broad reasonable interpretation (BRI) of the claim term “flexure” all springs flex about a central axis of the body when bending and utilize the elasticity of the material for bending under Hooke’s law where it is also noted that there is a lack of special definition of “flexure” and accordingly importing limitations from the written description into the claim terms would be an improper narrowing of the BRI standard as required to be taken by the Office; the flat spring at 9 is a flat flexure spring bending or flexing in at least one plane with fixed ends and arranged as a flat spring, Col 4 ln 25-26 and coil spring at 36 figure 9d is arranged to flex about its body coil centroid as it is compressed) disposed adjacent one or both of the armature and the needle (the preceding taken as an alternative grouping under MPEP 2131); wherein the needle is displaced axially when a current is applied to the coil (i.e. when armature moves in reciprocal fashion, needle 12c will move reciprocally axially as well); wherein the relationship between amount of current applied to the coil and the axial displacement of the needle is linear (with respect to for example figure 19 and the stepped flat armature in figure 7 which steps are shunts that provide for practical constant current during travel in that region as discussed in Col 7 ln 32-34 a practically constant attraction force is obtained for approximately 50% of the travel (i.e. a proportional constant travel zone across the gap relative to a particular current level) which 
If it could be persuasively argued at some future unforeseen date that Vandamme does not explicitly disclose: stepping the current for a linear displacement to current relationship of gap closure to current level; Kumar certainly teaches: stepping the current for a linear displacement to current relationship of gap closure to current level (figures 32 and 33 Col 12 ln 29-40 (and for that matter figure 30 as well shows a linear relationship of displacement to gap closure as known in the art at the time), for the purpose of providing an operational control of the fluid flow and thus providing for accurate discharge of the controlled valve;)   
if it could be persuasively argued at a future unforeseen date that Vandamme does not disclose the following, Xu certainly teaches: a second [Archimedes/flat] flexure spring (210 figure 2a,  Col 10 ln 10-12 Archimedes springs provided to maintain the centered position of the armature and spring biased position thereof, ) for the purpose of for example reducing axial length of the space needed to apply the spring force. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Vandamme, and as clearly disclosed by Kumar, an increasing and/or decreasing current stepping amounts for the proportional control of the valve of Vandamme as taught in Kumar where the current of Vandamme as taught in Kumar may be increased/decreased incrementally for a linear displacement to current relationship of gap closure to current level as taught in Kumar all for the purpose of providing an operational control of the fluid flow and providing for accurate discharge of the valve as controlled; 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a flat Archimedes flexure spring as taught in Xu in lieu 

Vandamme (or in the alternative as modified for the reasons discussed above) discloses in claim 14: The electronic fluid metering apparatus of claim 11, further comprising an orifice disposed between the needle and the outlet (under a BRI reading of the claimed term “orifice”, the orifice 14 or that about 12 in the armature). 

Vandamme (or in the alternative as modified for the reasons discussed above) discloses in claim 15: The electronic fluid metering apparatus of claim 14, wherein the needle and orifice allow fluid to flow toward the outlet when no current is applied to the coil (from 19 to 20), and wherein the armature limits the flow of fluid to the outlet (as being interposed there between). 

Vandamme (or in the alternative as modified for the reasons discussed above) discloses in claim 16: The electronic fluid metering apparatus of claim 15, wherein when the solenoid is energized, the armature is displaced from the outlet (i.e. that of 20) to no longer limit the flow of fluid to the outlet and the armature does not contact the needle. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandamme (or in the alternative over Vandamme in view of Xu) as applied to claims 1 and 2 above. 

Vandamme discloses (or in the alternative as modified for the reasons discussed above) the invention of claim 10: but does not explicitly disclose: wherein an outer diameter of the electromagnetic solenoid is one inch or smaller and the fluid pressure of the flow of fluid is at least 500 psi, nonetheless, As recognized by Applicant as well known in the art, (and now considered Applicant Admitted Prior Art as indicated above), it is common in the prior art to provide a miniature solenoid valve such as a 3/2 or 2/2 solenoid valve having a capacity of less than 500 psi and an outer diameter of a housing less than 1 inch in diameter, (see for example Applicant cited, Asco solenoid valve 3/2 065 series valves have an outer diameter of the housing of 22 mm (i.e. less than 1 inch) and a pressure capacity of about maximum 7 bar or about 99 psi which is less than 500 psi or in the range of 0 to 500 psi capacity.)   
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the invention to provide as is common in the art, a size of the outer diameter of the valve of Vandamme to be at least 1 inch or less, for the purpose of providing the valve into a fluid system sized as such, with the fluid flow line having a fluid pressure of about at least 500 psi or less (i.e. 100 psi as taught for example in Asco 065 2/2 or 3/2 series), since such a modification would have involved a mere change in the form or shape of a component (i.e. the valve diameter size and fluid pressure compensation control, for the purposes of controlling the fluid pressure therein and therethrough), especially considering that a change in form or shape has been generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 13 (as indefinite) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandamme (and/or in view of Xu) as applied to claims 11 (as indefinite) above and further in view of Nishimura (US 8511337).

Vandamme (or in the alternative as modified for the reasons discussed above) discloses in claim 13: The electronic fluid metering apparatus of claim 11, but does not disclose, although Nishimura teaches: using an electronic controller to meter the current applied to the solenoid (abstract.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably suggested by Vandamme (where a controller would be necessary to variably control the current through the solenoid) and as taught in Nishimura, a controller to variably control the current through the solenoid coil to variably move the armature of Vandamme as taught in Nishimura to proportionally control the armature movement and thus the fluid flow of Vandamme through the valve as taught by Vandamme. 


Claim 1 is/are (in the alternative) rejected under 35 U.S.C. 103 as being unpatentable over Briant (US 6367766) in view of Xu. 

Briant discloses in claim 1: An electronic fluid metering valve (Fig 1, 2), comprising: an electromagnetic solenoid (at 10); a valve body (at 12) disposed adjacent the electromagnetic solenoid; an inlet (at 32) and an outlet (at 36), each of the inlet and the outlet formed in either the electromagnetic solenoid or the valve body; an armature (at 16) disposed (reciprocally) within Briant does not disclose, although Xu teaches: a second flat flexure spring (210 Archimedes springs provided to maintain the centered position of the armature and spring biased position thereof) connected directly to a needle (230) and arranged for the purpose of for example reducing axial length of the space needed to apply the spring force. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a flat spring as taught by Xu for the second flat spring of Briant, for the purpose of reducing the axial distance within which the second spring operates in the valve body of Briant and to provide for a more secure centered position of the needle of Briant as taught in Xu.
Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into their respective independent claims including all of the limitations of the base claim and any intervening claims. Claims 8 and 9 would depend from an allowable 
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious for claim 7 “a poppet coupled to the armature and disposed between the needle and the outlet; a housing disposed adjacent to the valve body; a bobbin assembly disposed in the housing; and a coil disposed around the bobbin assembly” in combination with the other limitations as set forth above;  
the prior art fails to disclose or render obvious for claim 12 “the at least two flexure springs comprises three Archimedes-type springs, wherein a first and third flexure spring are disposed between the armature an the valve body and a second flexure spring is disposed between the needle and the valve body” in combination with the other limitations as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753